Name: Commission Regulation (EC) No 1333/2002 of 23 July 2002 derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import of milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R1333Commission Regulation (EC) No 1333/2002 of 23 July 2002 derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import of milk and milk products and opening tariff quotas Official Journal L 195 , 24/07/2002 P. 0015 - 0015Commission Regulation (EC) No 1333/2002of 23 July 2002derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import of milk and milk products and opening tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 26(3) thereof,Whereas:(1) The Lithuanian authorities have informed the Commission of the introduction of additional veterinary checks to ensure that the skimmed-milk powder for export to the Community under quota No 09.4554 as provided for in Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(3) complies with the conditions laid down in Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products(4), and Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products(5). In view of the difficulties that this causes for importers holding licences whose validity expires on or before 30 June 2002, the validity of those licences should be extended.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 16(3) of Commission Regulation (EC) No 2535/2001(6), the term of validity of the import licences issued during the first six months of 2002 for imports of products covered by quota No 09.4554, listed in Annex I(B)(9) to that Regulation, shall expire on 30 September 2002.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 321, 19.12.2000, p. 8.(4) OJ L 268, 14.9.1992, p. 1.(5) OJ L 125, 23.5.1996, p. 10.(6) OJ L 341, 22.12.2001, p. 29.